Confidential

Exhibit 10.3



EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of September 14, 2020 (the “Effective Date”), by and between
uniQure, Inc., 113 Hartwell Avenue, Lexington, MA 02421 (together with any and
all of its affiliates, the “Company”) and Ricardo E. Dolmetsch Ph.D. (the
“Executive”).

WITNESSETH:

WHEREAS, the Company wishes to employ President, Research & Development.

WHEREAS, Executive wishes to be employed by the Company and to serve in such
capacity under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows.

1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment by the Company, as a full-time employee for the
period and upon the terms and conditions contained in this Agreement. Any prior
agreement related to the Executive’s employment with the Company, whether
written or oral, is hereby terminated as of the Effective Date.

2.Term. Executive’s term of employment with the Company under this Agreement
shall begin on the Effective Date and shall continue in force and effect from
year to year unless terminated earlier in accordance with Section 19 (the
“Term”).

3.Position and Duties. During the Term, Executive shall serve the Company as its
President, Research & Development. Executive will be responsible for directing
the research, product and clinical development of uniQure’s pipeline, reporting
directly to the uniQure Chief Executive Officer (the “CEO”). Executive will
perform other duties consistent with the job description and as may be
customarily provided by a person in such position.

4.During the Term, Executive shall devote full business time, best efforts,
skill, knowledge, attention and energies to the advancement of the Company’s
business and interests and to the performance of Executive’s duties and
responsibilities as an employee of the Company. Executive shall abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time by the
Company. However, Executive shall be permitted to continue his current position
with Stanford University as an Adjunct Professor of Neurobiology. Further,
Executive shall retain all copyrights and other intellectual property rights to
his academic and other writings, oral presentation materials, and other works
that are created by Executive outside the scope of Executive’s employment with
Company (“Executive Works”), provided that such Executive Works do not
incorporate and are not derived from any intellectual property (including,
without limitation, inventions, trade secrets, copyrighted works, and data),
proprietary information, confidential information, written documents or other
works of Company.



Dolmetsch Employment Agreement

Page 1

Initials         



--------------------------------------------------------------------------------

Confidential

5.During the Term, Executive shall not be engaged in any business activity
which, in the judgment of the Company, conflicts with Executive’s duties
hereunder, whether or not such activity is pursued for pecuniary advantage.
Should Executive wish to provide any services to any other person or entity
other than the Company or to serve on the board of directors of any other entity
or organization, Executive shall submit a written request to the Company for
consideration and approval by the Company, which approval shall not unreasonably
be withheld. If the Company later makes a reasonable, good faith determination
that Executive’s continued service on another entity’s board would be
detrimental to the Company, it will give Executive thirty (30) days’ written
notice that it is revoking the original approval, and Executive will resign from
the applicable board within thirty (30) days after receipt of such notice.
Notwithstanding the foregoing, Executive may engage in civic and charitable
organizations and manage Employee’s personal and business affairs during normal
business hours provided such activities do not, individually or collectively,
interfere with the performance of his duties hereunder.

6.Location. Executive shall perform the services hereunder from the Company’s
USA headquarters at 113 Hartwell Avenue, Lexington MA, USA; provided, however,
that Executive shall be required to travel from time to time for business
purposes, including, without limitation, to the Company’s facilities in
Amsterdam, Netherlands.

7.Compensation and Benefits.

(a)

Base Salary. For all services rendered by Executive under this Agreement, the
Company will pay Executive a base salary at the annual rate of Five Hundred
Thousand dollars ($500,000), which shall be reviewed annually by the CEO for
adjustment (the base salary in effect at any time, the “Base Salary”).
Executive’s Base Salary shall be paid in bi-weekly installments, less
withholdings as required by law and deductions authorized by Executive, and
payable pursuant to the Company’s regular payroll practices in effect at the
time and as may be changed from time to time, subject to the terms of this
agreement.

(b)

Discretionary Bonus. Following the end of each calendar year and subject to the
approval of the Company, Executive shall be eligible for a target retention and
performance bonus of up to Fifty percent (50%) of the annual Base Salary based
on performance and the Company’s performance and financial condition during the
applicable calendar year, as determined by the Company in its sole discretion (a
“Bonus”). In any event, Executive must be an active employee of the Company as
of the 1st of October of the relevant calendar year and on the date the Bonus is
distributed in order to be eligible for and to earn any Bonus, as it also serves
as an incentive to remain employed by the Company.

(c)

Sign-on Bonus. Executive shall receive a sign-on bonus of Two Hundred Fifty
Thousand dollars ($250,000) (the “Sign-on Bonus”), less all applicable taxes and
withholdings, payable on January 4, 2020, subject to Executive’s continued
employment with the Company as of that date and further subject to the repayment
provisions of Section 18 (Repayment of Certain Employment Benefits).



Dolmetsch Employment Agreement

Page 2

Initials         



--------------------------------------------------------------------------------

Confidential

8.Equity. Subject to Board of Directors approval at the next regularly scheduled
uniQure N.V. Board meeting after the execution of this Agreement and
commencement of employment, Executive shall be granted:

(a)

Fifty-Five Thousand (55,000) restricted stock units of the Company (RSUs), such
RSUs vesting pro-rata on each of the first three anniversaries of the grant
date;

(b)

(b) 10,000 (Ten Thousand) restricted stock units of the Company, such RSUs
vesting fully on the first anniversary of the grant date; and

(c)

an option to purchase Thirty-Five Thousand (35,000) ordinary shares of the
Company, having an exercise price as of the closing share price on the date of
grant, such option vesting over a period of four years, with one-quarter of the
shares vesting on the first anniversary of the grant date and the remaining
shares vesting quarterly on a pro-rata basis during the remainder of the vesting
period.

Each grant will be pursuant to uniQure N.V.’s Amended and Restated 2014 Share
Incentive Plan, and the terms will otherwise reflect the standard vesting and
other terms and conditions contained in the Share Incentive Plan and the
Company’s standard equity grant agreements. Such option will be approved by the
Board of Directors of uniQure N.V. not later than at its next regularly
scheduled meeting. If the Board fails to make the grant at such regularly
scheduled meeting, it shall be deemed a Good Reason event under Section 19(f)
hereof. The Executive will be eligible for future equity grants pursuant to the
Company’s policies and procedures. Any additional grants during the first-year
of employment (not including those provided above) will be prorated based on
hire date, and all future grants of equity shall be subject to the provisions of
this Agreement, including, without limitation, Sections 17 (Change of Control)
and 19 (Termination).

9.Retirement and Welfare Benefits. Executive is eligible to participate in any
and all benefit programs that the Company establishes and makes available to its
employees from time to time, provided that Executive is eligible under (and
subject to all provisions of) the plan documents that govern those programs.
These include medical, dental and disability insurances. Benefits are subject to
change at any time in the Company’s sole discretion.

10.Paid Time Off and Holidays. Executive is eligible for 4 weeks of paid
vacation per calendar year (prorated for any partial year during the term) to be
taken at such times as may be approved in advance by the Company. Executive is
also entitled to all paid holidays observed by the Company in the United States.
Executive shall have all rights and be subject to all obligations and
responsibilities with respect to paid time off and holidays as are set forth in
the Company’s employee manual or other applicable policies and procedures, which
may provide for benefits greater than but not less than those provided in this
Agreement.

11.Expense Reimbursement. During the Term, Executive shall be reimbursed by the
Company for all necessary and reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder (including
business trips to the uniQure



Dolmetsch Employment Agreement

Page 3

Initials         



--------------------------------------------------------------------------------

Confidential

Amsterdam headquarters). Executive shall keep an itemized account of such
expenses, together with vouchers and/or receipts verifying the same and submit
for reimbursement on a monthly basis. Any such expense reimbursement will be
made in accordance with the Company’s travel and expense policies governing
reimbursement of expenses as are in effect from time to time.

12.Withholding. All amounts set forth in this Agreement are on a gross, pre-tax
basis and shall be subject to all applicable federal, state, local and foreign
withholding, payroll and other taxes, and the Company may withhold from any
amounts payable to Executive (including any amounts payable pursuant to this
Agreement) in order to comply with such withholding obligations.

13.IP and Restrictive Covenants. The Company’s agreement to enter into this
Agreement is contingent upon Executive’s execution of the Company’s
Confidentiality, Developments, and Restrictive Covenants Agreement, attached as
Exhibit A to this Agreement. Nothing in this Agreement or the Confidentiality,
Developments, and Restrictive Covenants Agreement shall prohibit or restrict
Executive from initiating communications directly with, responding to any
inquiry from, providing testimony before, providing confidential information to,
reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, any
agency Inspector General or any other federal, state or local regulatory
authority (collectively, the “Regulators”), or from making other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation. Executive does not need the prior authorization of the Company to
engage in conduct protected by this subsection, and Executive does not need to
notify the Company that Executive has engaged in such conduct. Please take
notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

14.At-Will Employment. This Agreement shall not be construed as an agreement,
either express or implied, to employ Executive for any stated term, and shall in
no way alter the Company’s policy of employment at-will, under which both the
Company and Executive remain free to end the employment relationship for any
reason, at any time, with or without Cause or notice. Similarly, nothing in this
Agreement shall be construed as an agreement, either express or implied, to pay
Executive any compensation or grant Executive any benefit beyond the end of
employment with the Company.

15.Conflicting Agreements. Executive acknowledges and represents that by
executing this Agreement and performing Executive’s obligations under it,
Executive will not breach or be in conflict with any other agreement to which
Executive is a party or is bound, and that Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of Executive’s obligations for the Company.



Dolmetsch Employment Agreement

Page 4

Initials         



--------------------------------------------------------------------------------

Confidential

16.No Prior Representations. This Agreement and its exhibits constitute all the
terms of Executive’s hire and supersedes all prior representations or
understandings, whether written or oral, relating to the terms and conditions of
Executive’s employment.

17.Change of Control. In the event of a Change of Control as defined below, the
vesting conditions that may apply to any options, restricted shares, restricted
stock units, performance stock units or other grants of equity held by Executive
pursuant to this Agreement and the Company’s Amended and Restated 2014 Share
Incentive Plan will be automatically waived, and all the Stock Options will be
deemed to be fully exercisable commencing on the date of the Change of Control
and ending on the eighteen (18) month anniversary of the Change of Control or,
if earlier, the expiration of the term of such Stock Options. For purposes of
this Agreement, “Change of Control” shall mean the date on which any of the
following events occurs:

(a)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing forty (40)
percent or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

(b)

a majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election; or

(c)

the consummation of (i) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty (50) percent of the voting
shares of the Company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any), or (ii) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

18.Repayment of Certain Employment Benefits. If Executive voluntarily terminates
Executive’s employment with the Company for any reason or Executive is
terminated by the Company for Cause in either case within the first 24 months
following the Effective Date, Executive shall repay any and all amounts paid as
the Sign-on Bonus (pursuant to Section 7) according to the following schedule:



Dolmetsch Employment Agreement

Page 5

Initials         



--------------------------------------------------------------------------------

Confidential

Period of Employment

    

Payback%



0 months – 12 months



100% of the Sign-on Bonus



12 months+ – 18 months



50% of the Sign-on Bonus



18 months+ – 24 months



25% of the Sign-on Bonus



24 months+



0% of the Sign-on Bonus





Executive expressly authorizes the Company to deduct any amounts owed by
Executive to the Company pursuant to this Section from any amounts owed to
Executive by the Company or any of its affiliates, including any accrued
compensation or any other amounts owed by the Company or its affiliates to
Executive, in the event of Executive’s termination as provided in this Section.
Executive further agrees that: (1) Executive will pay to the Company any amounts
owed pursuant to this Section within 30 days of the date of termination of
Executive’s employment with the Company, and (2) Executive will not have any
offset against, or claim for indemnification from, the Company or any of its
affiliates related to any amounts owed by Executive pursuant to this Section.

19.Termination. The Term shall continue until the termination of Executive’s
employment with the Company as provided below.

(a)

Events of Termination. Executive’s employment, Base Salary and any and all other
rights of Executive under this Agreement or otherwise as an employee of the
Company will terminate:

(i)

upon the death of Executive;

(ii)

upon the Disability of Executive (immediately upon notice from either party to
the other). For purposes hereof, the term “Disability” shall mean an incapacity
by accident, illness or other circumstances which renders Executive mentally or
physically incapable of performing the duties and services required of Executive
hereunder on a full-time basis for a period of at least 120 consecutive days.

(iii)

upon termination of Executive for Cause;

(iv)

upon the resignation of employment by Executive without Good Reason (upon sixty
(60) days’ prior written notice);

(v)

upon termination by the Company for any reason other than those set forth in
Sections 19(a)(i) through 19(a)(iv) above;

(vi)

upon voluntary resignation of employment by Executive for Good Reason as
described in Section 19(f), below;

(vii)

upon a Change of Control Termination as described in Section 19(g), below.



Dolmetsch Employment Agreement

Page 6

Initials         



--------------------------------------------------------------------------------

Confidential

(b)

In the event Executive’s termination occurs pursuant to Sections 19(a)(i) - (iv)
above, Executive will be entitled only to the Accrued Benefits through the
termination date. The Company will have no further obligation to pay any
compensation of any kind (including, without limitation, any Bonus or portion of
a Bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs), or severance payment of any
kind, unless otherwise provided herein. For purposes of this Agreement, Accrued
Benefits shall mean (i) payment of Base Salary through the termination date,
(ii) subject to the above and to Section 7(b), payment of any bonus for
performance periods completed prior to the termination date, (iii) any payments
or benefits under the Company’s benefit plans that are vested, earned or accrued
prior to the termination date (including, without limitation, earned but unused
vacation); and (iv) payment of unreimbursed business expenses incurred by
Executive.

(c)

For purposes of this Agreement, “Cause” shall mean the good faith determination
by the Company after written notice from the Company to Executive that one or
more of the following events has occurred and stating with reasonable
specificity the actions that constitute Cause and the specific reasonable cure
(related to subsections (i) and (viii) below):

(i)

Executive has willfully or repeatedly failed to perform Executive’s material
duties and such failure has not been cured after a period of thirty (30) days’
written notice;

(ii)

any reckless or grossly negligent act by Executive having the foreseeable effect
of injuring the interest, business or reputation of the Company, or any of its
parents, subsidiaries or affiliates in any material respect;

(iii)

Executive’s evidenced use of any illegal drug, or illegal narcotic, or excessive
amounts of alcohol (as determined by the Company in its reasonable discretion)
on Company property or at a function where Executive is working on behalf of the
Company;

(iv)

the indictment on charges or conviction for (or the procedural equivalent of
conviction for), or entering of a guilty plea or plea of no contest with respect
to a felony;

(v)

the conviction for (or the procedural equivalent of conviction for), or entering
of a guilty plea or plea of no contest with respect to a misdemeanor which, in
the Company’s reasonable judgment, involves moral turpitude deceit, dishonesty
or fraud; except that, in the event that Executive is indicted on charges for a
misdemeanor set forth in this subsection 19(c)(v), the Company may elect, in its
sole discretion, to place Executive on administrative garden leave



Dolmetsch Employment Agreement

Page 7

Initials         



--------------------------------------------------------------------------------

Confidential

with or without continuation of full compensation and benefits under this
Agreement during the pendency of the proceedings;

(vi)

conduct by or at the direction of Executive constituting misappropriation or
embezzlement of the property of the Company, or any of its parents or affiliates
(other than the occasional, customary and de minimis use of Company property for
personal purposes);

(vii)

a breach by Executive of a fiduciary duty owing to the Company, including the
misappropriation of (or attempted misappropriation of) a corporate opportunity
or undisclosed self-dealing;

(viii)

a material breach by Executive of any material provision of this Agreement, any
of the Company’s written employment policies or Executive’s fiduciary duties to
the Company, which breach, if curable, remains uncured for a period of thirty
(30) days after receipt by Executive of written notice of such breach from the
Company, which notice shall contain a reasonably specific description of such
breach and the specific reasonable cure requested by the Board; and

(ix)

any breach of Executive’s Confidentiality, Developments, and Restrictive
Covenants Agreement.

(d)

The definition of Cause set forth in this Agreement shall govern for purposes of
Executive’s equity compensation and any other compensation containing such a
concept.

(e)

Notice Period for Termination Under Section 19(a)(iv). Upon a termination of
Executive under Section 19(a)(iv), during the notice period the Company may, in
its sole discretion, relieve Executive of all of Executive’s duties,
responsibilities, and authority, may restrict Executive’s access to Company
property, and may take other appropriate measures deemed necessary under the
circumstances.

(f)

Termination by Executive for Good Reason. During the Term, Executive may
terminate this Agreement at any time upon thirty (30) days’ written notice to
the Company for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that Executive has complied with the Good Reason Process (hereinafter
defined) following the occurrence of any of the following actions undertaken by
the Company without Executive’s express prior written consent: (i) the material
diminution in Executive’s responsibilities, authority and function; (ii) a
material reduction in Executive’s Base Salary, provided, however, that Good
Reason shall not be deemed to have occurred in the event of a reduction in
Executive’s Base Salary which is pursuant to a salary reduction program
affecting the



Dolmetsch Employment Agreement

Page 8

Initials         



--------------------------------------------------------------------------------

Confidential

CEO and all or substantially all other senior management employees of the
Company and that does not adversely affect Executive to a greater extent than
other similarly situated employees; provided, however that such reduction may
not exceed twenty (20%) percent; (iii) a material change in the geographic
location at which Executive provides services to the Company (i.e., outside a
radius of fifty (50) miles from Lexington, Massachusetts); or (iv) a material
breach by the Company of this Agreement or any other material agreement between
Executive and the Company concerning the terms and conditions of Executive’s
employment, benefits or Executive’s compensation (each a “Good Reason
Condition”).

“Good Reason Process” shall mean that: (i) Executive has reasonably determined
in good faith that a Good Reason Condition has occurred; (ii) Executive has
notified the Company in writing of the first occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition; (iii)
Executive has cooperated in good faith with the Company’s efforts, for a period
not less than thirty (30) days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
Condition continues to exist; and (v) Executive terminates employment within
sixty (60) days after the end of the Cure Period. If the Company cures to
Executive’s satisfaction (not unreasonably withheld) the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

(g)

Termination as A Result of a Change of Control. For purposes of this Agreement,
“Change of Control Termination” shall mean any of the following:

(i)

Any termination by the Company of Executive’s employment, other than for Cause
(as defined in Section 19(c), above), that occurs within the period beginning
ninety (90) days before and continuing until twelve (12) months after the Change
of Control; or

(ii)

Any resignation by Executive for Good Reason (as defined in Section 19(f),
above), that occurs within twelve (12) months after the Change of Control.

(iii)

For purposes of this Section 19(g), “Change of Control” shall have the same
meaning as defined above in Section 17.

(h)

Separation Benefits. Should Executive experience a termination of employment
during the Term pursuant to Section 19(a)(v), (vi) or (vii) above, in addition
to the Accrued Benefits Executive shall also be entitled to:

(i)

Lump Sum Severance Payment:



Dolmetsch Employment Agreement

Page 9

Initials         



--------------------------------------------------------------------------------

Confidential

a.In the case of a termination of employment during the Term pursuant to Section
19(a)(v) or (vi) above: a lump sum severance payment equal to 100% of the sum of
(A) Executive’s annual Base Salary and (B) Executive’s target Bonus amount
pursuant to Section 7(b) hereof (i.e., Fifty percent (50%) of Executive’s annual
Base Salary);

b.In the case of a termination of employment during the Term pursuant to Section
19(a)(vii) above: a lump sum severance payment equal to 150% of the sum of (A)
Executive’s annual Base Salary and (B) Executive’s target Bonus amount pursuant
to Section 7(b) hereof (i.e., Fifty percent (50%) of Executive’s annual Base
Salary);

(ii)

a Pro-rata Bonus paid at the target bonus amount for the year of termination, as
set forth in and subject to Section 7(b); as used in this Agreement, the term
“Pro-rata Bonus” shall mean the product of the formula B x D/365 where B
represents the target Bonus (i.e., Fifty percent (50%) of Executive’s annual
Base Salary), and D represents the number of days elapsed in the calendar year
through the date of the separation of Executive’s employment from the Company.

(iii)

Provided that Executive and Executive’s eligible dependents, if any, are
participating in the Company’s group health, dental and vision plans on the
termination date and elect on a timely basis to continue that participation in
some or all of the offered plans through the federal law commonly known as
“COBRA,” the Company will pay or reimburse Executive for Executive’s full COBRA
premiums (i.e., employer and employee portion) until the earlier to occur of:
(a) the expiration of the COBRA Payment Term (as defined below), (b) the date
Executive becomes eligible to enroll in the health, dental and/or vision plans
of another employer, (c) the date Executive (and/or Executive’s eligible
dependents, as applicable) is no longer eligible for COBRA coverage, or (d) the
Company in good faith determines that payments under this paragraph would result
in a discriminatory health plan pursuant to the Patient Protection and
Affordable Care Act of 2010, as amended, and any guidance or regulations
promulgated thereunder (collectively, “PPACA”). Executive agrees to notify the
Company promptly if Executive becomes eligible to enroll in the plans of another
employer or if Executive or any of Executive’s dependents cease to be eligible
to continue participation in the Company’s plans through COBRA. “COBRA Payment
Term” mean (x) in the case of a termination of employment during the Term
pursuant to Section 19(a)(v) or (vi) above, the twelve (12) month anniversary of
Executive’s termination date, and (y) in the case of a



Dolmetsch Employment Agreement

Page 10

Initials         



--------------------------------------------------------------------------------

Confidential

termination of employment during the Term pursuant to Section 19(a)(vii) above,
the eighteen (18) month anniversary of Executive’s termination date.

To avoid duplication of severance payments, any amount paid under this
subsection shall be offset against any severance amounts that may be owed by the
Company to Executive pursuant to any of Company’s Change of Control guidelines
as may be adopted or amended.

20.General Release of Claims. Notwithstanding any provision of this agreement,
all severance payments and benefits described in Section 19 of this Agreement
(except for payment of the Accrued Benefits) are conditioned upon the execution,
delivery to the Company, and expiration of any applicable revocation period
without a notice of revocation having been given by Executive, all by the 30th
day following the termination date of a General Release of Claims by and between
Executive (or Executive’s estate) and the Company in the form attached as
Exhibit B to this Agreement. (In the event of Executive’s death or incapacity
due to Disability, the release will be revised for signature accordingly.)
Provided any applicable timing requirements set forth above have been met, the
payments and benefits will be paid or provided to Executive as soon as
administratively practicable (but not later than forty-five (45) days) following
the date Executive signs and delivers the General Release to the Company and any
applicable revocation period has expired without a notice of revocation having
been given. Any severance or termination pay will be the sole and exclusive
remedy, compensation or benefit due to Executive or Executive’s estate upon any
termination of Executive’s employment (without limiting Executive’s tights under
any disability, life insurance, or deferred compensation arrangement in which
Executive participates or at the time of such termination of employment or any
Option Agreements or any other equity agreements to which Executive is a party).
If such 45-day period spans two calendar years, payment will be paid after such
45-day period and revocation period have expired.

21.Certain Company Remedies. Executive acknowledges that Executive’s promised
services and covenants are of a special and unique character, which give them
peculiar value, the loss of which cannot be reasonably or adequately compensated
for in an action at law, and that, in the event there is a breach hereof by
Executive, the Company will suffer irreparable harm, the amount of which will be
impossible to ascertain. Accordingly, the Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, to obtain damages for any breach of
this Agreement, or to enjoin Executive from committing any act in breach of this
Agreement. The remedies granted to the Company in this Agreement are cumulative
and are in addition to remedies otherwise available to the Company at law or in
equity.

22.Indemnification.

(a)

The Company agrees that Executive shall be entitled to indemnification to the
fullest extent permitted by Delaware law and under the Company’s articles of
incorporation, bylaws and any other corporate-related plan, program or policy.
In addition, for a period of at least three (3) years after Executive’s
termination of employment, the Company shall maintain a



Dolmetsch Employment Agreement

Page 11

Initials         



--------------------------------------------------------------------------------

Confidential

directors and officers liability insurance policy under which Executive shall be
included as a “Covered Person.”

(b)

In addition, and for the sake of clarity, the Company hereby specifically agrees
that (i) if Executive is made a party, or is threatened to be made a party, to
any “Proceeding” (defined as any threatened or actual action, suit or proceeding
whether civil, criminal, administrative, investigative, appellate or other) by
reason of the fact that (1) Executive is or was an employee, officer, director,
agent, consultant or representative of the Company, or (2) is or was serving at
the request of the Company as employee, officer, director, agent, consultant or
representative of another person, or (ii) if any “Claim” (defined as any claim,
demand, request, investigation, dispute, controversy, threat, discovery request
or request for testimony or information) is made, or threatened to be made, that
arises out of or relates to Executive’s service in any of the foregoing capacity
or to the Company, then Executive shall be indemnified and held harmless by the
Company to the fullest extent permitted by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorney’s fees, judgments, interest, expenses of investigation, penalties,
fines, taxes or penalties and amounts paid or to be paid in settlement) incurred
or suffered by Executive in connection therewith, except with respect to any
costs, expenses, liabilities or losses (A) that were incurred of suffered as a
result of Executive’s willful misconduct, gross negligence or knowing violation
of any written agreement between Executive and the Company, (B) that a court of
competent jurisdiction determines to have resulted from Executive’s knowing and
fraudulent acts; provided, however, that the Company shall provide such
indemnification only if (I) notice of any such Proceeding is given promptly to
the Company, by Executive; (II) the Company is permitted to participate in and
assume the defense of any such Proceeding; (III) such cost, expense, liability
or loss results from the final judgment of a court of competent jurisdiction or
as a result of a settlement entered into with the prior written consent of the
Company; and (IV) in the case of any such Proceeding (or part thereof) initiated
by Executive, such Proceeding (or part thereof) was authorized in advance in
writing by the Company. Such indemnification shall continue even if Executive
has ceased to be an employee, officer, director, agent, consultant or
representative of the Company until all applicable statute of limitations have
expired, and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall pay directly or advance to Executive all costs
and expenses incurred by Executive in connection with any such Proceeding or
Claim (except for Proceedings brought by the Company against Executive for
claims other than shareholder derivative actions) within 30 days after receiving
written notice requesting such an advance. Such notice shall include, to the
extent required by applicable law, an undertaking by Executive to repay the
amount advanced if Executive was ultimately determined not to be entitled to
indemnification against such costs and expenses



Dolmetsch Employment Agreement

Page 12

Initials         



--------------------------------------------------------------------------------

Confidential

23.Miscellaneous.



(a)

Right to Offset. The Company may offset any undisputed amounts Executive owes
the Company at the time of Executive’s termination of employment (including any
payment of Accrued Benefits or separation pay), except for secured or unsecured
loans, against any amounts the Company owes Executive hereunder, subject in all
cases to the requirements of Section 409A of the Code.

(b)

Cooperation. Executive agrees that, during and after Executive’s employment with
the Company, subject to reimbursement of Executive’s reasonable expenses,
Executive will cooperate fully with the Company and its counsel with respect to
any matter (including, without limitation, litigation, investigations, or
governmental proceedings) in which Executive was in any way involved during
Executive’s employment with the Company. Executive shall render such cooperation
in a timely manner on reasonable notice from the Company, and at such times and
places as reasonably acceptable to Executive and the Company. The Company,
following Executive’s termination of employment, exercises commercially
reasonable efforts to schedule and limit its need for Executive’s cooperation
under this paragraph so as not to interfere with Executive’s other personal and
professional commitments.

(c)

Company Documents and Property. Upon termination of Executive’s employment with
the Company, or at any other time upon the request of Company, Executive shall
forthwith deliver to Company any and all documents, notes, notebooks, letters,
manuals, prints, drawings, block diagrams, photocopies of documents, devices,
equipment, keys, security passes, credit cards, hardware, data, databases,
source code, object code, and data or computer programming code stored on an
optical or electronic medium, and any copies thereof, in the possession of or
under the control of Executive that embodies any confidential information of the
Company. Executive agrees to refrain from purging or deleting data from any
Company-owned equipment, including email systems, in connection with Executive’s
termination. To the extent that Executive possesses any data belonging to
Company on any storage media owned by Executive (for example, a home computer’s
hard disk drive, portable data storage device, etc.), Executive agrees that
Executive will work cooperatively with the Company to return such data and
ensure it is removed from Executive’s devices in a manner that does not
adversely impact any personal data. Executive agrees not to take any steps to
delete any Company data from any device without first obtaining Company’s
written approval. Executive agrees to cooperate with Company if Company requests
written or other positive confirmation of the return or destruction of such data
from any personal storage media. Nothing herein shall be deemed to prohibit
Executive from retaining (and making copies of): Executive’s personal
non-business-related correspondence files; or (ii) documents relating to
Executive’s personal compensation, benefits, and obligations, and documents
reasonably necessary to prepare personal income tax returns.



Dolmetsch Employment Agreement

Page 13

Initials         



--------------------------------------------------------------------------------

Confidential

(d)

Waivers. No waiver of any provision will be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement does not prevent subsequent
enforcement of that term or obligation. The waiver by any party of any breach of
this Agreement does not waive any subsequent breach.

(e)

Section 409A. This Agreement is intended to comply with Section 409A of the
Code, and its corresponding regulations, or an exemption thereto, and payments
may only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. Severance benefits under
this Agreement are intended to be exempt from Section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, if required by
Section 409A of the Code, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to Section 409A of the Code, payment of such amounts shall
be delayed as required by Section 409A of the Code, and the accumulated amounts
shall be paid in a lump-sum payment within 10 days after the end of the
six-month period. If Executive dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment hereunder shall be treated as a separate
payment, and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. In no event may
Executive, directly or indirectly, designate the fiscal year of a payment.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the General Release, directly or
indirectly, result in Executive’s designating the fiscal year of payment of any
amounts of deferred compensation subject to Section 409A of the Code, and if a
payment that is subject to execution of the General Release could be made in
more than one taxable year, payment shall be made in the later taxable year. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement be for
expenses incurred during the period specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
fiscal year not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other fiscal



Dolmetsch Employment Agreement

Page 14

Initials         



--------------------------------------------------------------------------------

Confidential

year, (iii) the reimbursement of an eligible expense be made no later than the
last day of the fiscal year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.

(f)

Governing Law; Consent to Exclusive Jurisdiction and Venue. This Agreement and
all questions relating to its validity, interpretation, performance and
enforcement (including, without limitation, provisions concerning limitations of
actions), shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts (notwithstanding any conflict-of-laws doctrines of
such state or other jurisdiction to the contrary), and without the aid of any
canon, custom or rule of law requiring construction against the draftsman. The
parties hereby consent and submit to the exclusive jurisdiction of the federal
and state courts in the Commonwealth of Massachusetts, and to exclusive venue in
any Massachusetts federal court and/or Massachusetts state court located in
Suffolk County, for any dispute arising from this Agreement.

(g)

Notices. Any notices, requests, demands, and other communications described in
this Agreement are sufficient if in writing and delivered in person or sent
postage prepaid, by certified or registered U.S. mail or by FedEx/UPS to
Executive at Executive’s last known home address and a copy by e-mail to
Executive, or in the case of the Company, to the attention of the CFO or SVP HR,
copy to the CEO at the main office of uniQure, N.V. Any notice sent by U.S. mail
shall be deemed given for all purposes 72 hours from its deposit in the U.S.
mail, or the next day if sent by overnight delivery.

(h)

Successors and Assigns. Executive may not assign this Agreement, by operation of
law or otherwise, without the Company’s prior written consent. Without the
Company’s consent, any attempted transfer or assignment will be void and of no
effect. The Company may assign its rights under this Agreement if the Company
consolidates with or merges into any other entity, or transfers substantially
all of its properties or assets to any other entity, provided that such entity
expressly agrees to be bound by the provisions hereof. This Agreement will inure
to the benefit of and be binding upon the Company and Executive, their
respective successors, executors, administrators, heirs, and permitted assigns.

(i)

Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.



Dolmetsch Employment Agreement

Page 15

Initials         



--------------------------------------------------------------------------------

Confidential

(j)

Severability. The provisions of this Agreement are independent of and separable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other provision or
provisions may be invalid or unenforceable in whole or in part.

(k)

Enforceability. If any portion or provision of the Agreement is declared illegal
or unenforceable by a court of competent jurisdiction, the remainder of the
Agreement will not be affected, and each remaining portion and provision of this
Agreement will be valid and enforceable to the fullest extent permitted by law.

(l)

Survival. Sections 13, 20, 21, and the Company’s Confidentiality, Developments,
and Restrictive Covenants Agreement (Exhibit A) and all other provisions
necessary to give effect thereto, shall survive the termination of Executive’s
employment for any reason.

(m)

Recoupment and Other Policies. All payments under this Agreement shall be
subject to any applicable clawback and recoupment policies and other policies
that may be implemented by the Board from time to time, including, without
limitation, the Company’s right to recover amounts in the event of a financial
restatement due in whole or in part to fraud or misconduct by one or more of the
Company’s executives or in the event Executive violates any applicable
restrictive covenants in favor of the Company to which Executive is subject.

(n)

Entire Agreement; Amendment. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, between the
parties hereto (including without limitation any prior employment agreements
between the parties hereto); provided, however, that any agreements referenced
in this Agreement or executed herewith are not superseded. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company.

(o)

Section Headings. The section headings in this Agreement are for convenience
only, form no part of this Agreement and shall not affect its interpretation.

24.Company shall reimburse Executive or otherwise pay for the costs of the
defense from any claims by his former employer that the Executive’s actions
pursuant to this Agreement violate the non-competition provisions of his
Employment Agreement dated April 19, 2013, provided that: (i) Executive has
fully disclosed to Company the nature and extent of all of



Dolmetsch Employment Agreement

Page 16

Initials         



--------------------------------------------------------------------------------

Confidential

Executive’s relevant actual or potentially competitive pre-employment
activities; (ii) Executive fully complies with all reasonable requirements
requested by Company to avoid a violation of Executive’s non-competition
obligation or related restrictive covenants; and (iii) Executive provides to
Company control of all aspects of such defense, including, without limitation,
the ability to select counsel and the ability to negotiate, compromise and
settle any and all such claims on reasonable terms. Executive shall not
knowingly or intentionally violate any non-competition provisions or other
restrictive covenants of any prior employment agreement. Executive must inform
Company of any actual or potential violation of such non-competition provisions
or other restrictive covenants and must cooperate with Company to implement any
reasonable provisions to avoid or obviate any such actual or potential
violations.

[This space intentionally left blank.]





Dolmetsch Employment Agreement

Page 17

Initials         



--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.



uniQure, Inc.









By:

/s/ Matthew Kapusta







Name: Matthew Kapusta





Title: Chief Executive Officer









EXECUTIVE











/s/ Ricardo E. Dolmetsch Ph.D.





Ricardo E. Dolmetsch Ph.D.

















Dolmetsch Employment Agreement

Page 18

Initials         



--------------------------------------------------------------------------------

Confidential

EXHIBIT A

UNIQURE, INC.

CONFIDENTIALITY, INVENTIONS, AND

RESTRICTIVE COVENANTS AGREEMENT



This Confidentiality, Inventions, and Restrictive Covenants Agreement (the
“Agreement”) is made between uniQure, Inc. (“uniQure”), and Ricardo E. Dolmetsch
Ph.D. (the "Employee") (collectively, the “Parties”) in conjunction with an
Employment Agreement providing additional severance and other benefits dated
September 14, 2020.

In exchange for uniQure’s agreement to employ Employee in a capacity of high
trust and confidence and/or in which Employee will develop or receive highly
sensitive Confidential Information and in which Employee may develop customer or
supplier Goodwill, and for other good and valuable consideration, including the
compensation and benefits referred to herein and/or provided for in Employee’s
offer letter or employment agreement, the receipt and sufficiency of which are
hereby acknowledged, Employee hereby agrees as follows:

1.Employment At Will. Employee agrees that Employee remains an “at will”
employee of uniQure and that Employee may terminate Employee’s employment at any
time. Employee further agrees that uniQure may similarly terminate Employee’s
employment at any time as per the Employment Agreement between the Parties. This
agreement does not create a contract for employment for any specified duration,
either expressly or by implication.

2.Subsequent Material Changes in Employment. Even though the nature of
Employee’s relationship with uniQure is as an “at will” employee, the Parties
have entered into this Agreement with the understanding that it is possible that
Employee’s position, title, duties and responsibilities could increase,
decrease, develop, evolve, or otherwise change in a material way in the future
and, in light of that understanding, the Parties nevertheless intend that this
Agreement shall follow Employee throughout the entire course of Employee’s or
her employment with uniQure and that any such subsequent material change shall
not affect either the enforceability or the validity of this Agreement.

3.Non-disclosure of Confidential Information. Employee acknowledges that, for
Employee to perform Employee’s duties properly, Employee will have access to and
uniQure must necessarily entrust Employee with certain proprietary and
confidential business information (the "Confidential Information"). Employee
agrees that, during the term of Employee’s employment with uniQure and at all
times thereafter, regardless of the reason for termination of employment,
Employee will not disclose any Confidential Information or use it in any way,
except with prior written authorization and on behalf of uniQure, whether or not
such Confidential Information is produced by Employee's own efforts.

a.For purposes of this Agreement, “Confidential Information” means all original
and copies of all material, data, documents, and information in any format
(including without limitation all hardcopy, softcopy, electronic, web, and
computer-based information, documents, data files, records, videos, pictures,
and recordings) which constitutes confidential and/or trade secret information
as further defined in this Agreement and/or Massachusetts law. Examples of
Confidential Information include, but are not limited to:



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 1

Employee Initials         



--------------------------------------------------------------------------------

Confidential

●All such information and knowledge about uniQure and the products, services,
standards, specifications, procedures, business methods and techniques which are
not in the public domain or generally known in the industry;

●business development plans and activities, including the identity and
characteristics of uniQure’s current and prospective customers, vendors,
suppliers, or any other type of business relationship;

●information concerning pending and prospective mergers, acquisitions, or other
types of transactions;

●the prices, terms and conditions of uniQure's contracts or agreements with its
current and prospective customers, vendors, suppliers, or any other type of
business relationship;

●the identities, needs and requirements of uniQure's current and prospective
customers, vendors, suppliers, or any other type of business relationship;

●cost and pricing policies and data, including the costs of uniQure’s business
and all results of its business operations;

●financial information, including but not limited to results from operations,
results relating to various brands, profit/loss and revenue figures, transaction
data, account information;

●facility and data security-related information, including door access codes,
computer access codes, security system PINs, computer system user identification
information, passwords and remote access codes;

●personnel information; and

●intellectual property, including any patents, trademarks or servicemarks, of
uniQure.



b.Employee further acknowledges that the development or acquisition of such
Confidential Information is the result of great effort and expense by uniQure,
that the Confidential Information is critical to the survival and success of
uniQure, and that the unauthorized disclosure or use of the Confidential
Information would cause uniQure irreparable harm.

4.Inventions and Developments:

a.Disclosure: Employee shall promptly and fully disclose to uniQure any and all
writings, inventions, products, ideas, discoveries, developments, methods,
techniques, technical data, processes, formulas, improvements, know-how,
biological or chemical materials, compositions and scientific or business
innovations (whether or not reduced to practice and whether or not protectable
under state, federal or foreign patent, copyright, trade secret or similar laws)
(collectively the “Inventions”) that Employee makes, conceives, devises,
invents, creates, develops or writes, either solely or jointly with others,
either within or without uniQure, during the period of Employee's employment
with uniQure.

b.Further Assurances: Upon and/or following disclosure of each Invention to
uniQure, Employee will, during Employee's employment and at any time thereafter,
at the request and cost of uniQure, sign, execute, make and do all such deeds,
instruments, documents, acts and things as uniQure and its duly authorized
agents may reasonably require to apply for, obtain and vest in the name of
uniQure alone (unless uniQure



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 2

Employee Initials         



--------------------------------------------------------------------------------

Confidential

otherwise directs) letters patent, copyrights or other analogous protection in
any country throughout the world, including all right, title and interest in the
Inventions, and when so obtained or vested to renew and restore the same; and to
defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

c.Works Made For Hire: Employee acknowledges that all written or computer coded
materials manifested in documents, systems design, disks, tapes, drawings,
reports, specifications, data, memoranda or otherwise prepared in whole or in
part by Employee, jointly or singly, in the course of Employee's employment,
whether on uniQure’s time or on Employee’s own time, including without
limitation all Inventions, shall be "works made for hire" under the Copyright
Act of 1976 (the "Copyright Act"), and shall be the sole property of uniQure and
uniQure shall be the sole author of such works within the meaning of the
Copyright Act. All such works (the “Work Product”), as well as all copies of
such works in whatever medium, shall be owned exclusively by uniQure and
Employee hereby expressly disclaims any and all interests in such works. If the
copyright to any such work shall not be the property of uniQure by operation of
law, Employee hereby and without further consideration, irrevocably assigns to
uniQure all right, title and interest in such work, including all so-called
"moral rights," and will assist uniQure and its nominees in every proper way, at
uniQure's expense, to secure, maintain and defend for uniQure's own benefit
copyrights and any extensions and renewals thereof on such work, including
translations thereof in any and all countries, such work to be and to remain the
property of uniQure whether copyrighted or not. If the foregoing moral rights
cannot be so assigned under the applicable laws of the countries in which such
rights exist, Employee hereby waives such moral rights and consents to any
action of uniQure that would violate such rights in the absence of such consent.
Employee warrants that no Work Product shall contain any material owned by any
third party, except as disclosed to uniQure pursuant to subsection (b), and that
as to any such material, Employee shall have all rights necessary to provide to
uniQure the full, unrestricted benefits to such material as incorporated into
the Work Product.

d.Assignment: Without in any way limiting the foregoing, Employee hereby assigns
to uniQure all right, title and interest to all Inventions, including but not
limited to patent rights and copyrights.

e.Power of Attorney: In the event uniQure is unable, after reasonable effort, to
secure Employee's signature on any letters patent, copyright or other analogous
protection relating to an Invention, whether because of Employee's physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints uniQure and its duly authorized officers and
agents as Employee’s agent and attorney-in-fact, to act for and in Employee’s
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution thereon with the
same legal force and effect as if executed by Employee.

f.Employee Developments: Employee represents that all developments, inventions,
works of authorship or other intellectual property rights to which Employee
claims ownership as of the date of this Agreement (the "Employee Developments"),
and which the parties agree are excluded from this Agreement, are listed in
Exhibit A attached



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 3

Employee Initials         



--------------------------------------------------------------------------------

Confidential

hereto. If no such Employee Developments are listed on Exhibit A, Employee
represents that there are no such Employee Developments at the time of signing
this Agreement.

g.After the date hereof, Employee will promptly disclose to uniQure and uniQure
agrees to receive all disclosures in confidence, any improvements, discoveries,
software, designs or writing of Employee that exist, regardless of the state of
completion, to determine if they shall be deemed Inventions.

5.Restrictive Covenants:

a.For the purposes of this Section:

“Competing Products and Services” means any product, process, therapy or service
of any person or organization other than uniQure that is in development or has
been commercialized and that involves a gene therapy or the manufacture of a
gene therapy: (i) for the treatment of any disease for which uniQure has a
product or therapy on the market or in any phase of development during the term
of Employee’s employment with uniQure, including, without limitation, any such
products in the field of cardiovascular, central nervous system, liver or
metabolic disease, or (ii) using an adeno-associated virus serotype (AAV); or
(iii) that otherwise is directly competitive (or, for any products, processes,
therapies or services in the development stage, would be directly competitive,
if marketed or sold) with any uniQure product or therapy on the market or in any
phase of development during the term of Employee’s employment with uniQure,
provided in all cases that such gene therapies or the manufacture of such gene
therapies shall be limited to those for specific targets, indications and/or
diseases for which Employee provided services pursuant to his Employment
Agreement to research, develop or commercialize.



“Competing Organization” means any legal entity, including, without limitation,
any company, corporation, partnership, sole proprietorship, bureau, ministry or
agency, that develops, makes, uses, sells, imports, distributes, sells Competing
Products and Services or otherwise consults or assists with such activities.



“Prohibited Activities” means any specific types of services performed by the
Employee for uniQure or its affiliates at any time during the two (2) years
preceding the termination of employment.



b.Non-Solicitation and Non-Acceptance: Employee agrees that during Employee’s
employment and for a period of eighteen (18) months after the termination of
employment for any reason, Employee shall not directly or indirectly:

i.recruit, solicit, or hire any employee, consultant, independent contractor who
performed services for uniQure, or induce or attempt to induce any such
employee, consultant, or independent contractor, to reduce or discontinue
Employee’s employment, contractual, or other affiliation with uniQure;

ii.contact or accept business from any individual or entity that was an actual
or prospective customer or business relationship of uniQure and that Employee
serviced, had contact with, or learned Confidential Information about



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 4

Employee Initials         



--------------------------------------------------------------------------------

Confidential

during employment at uniQure, for the purpose of soliciting the sale of or
selling Competing Products and Services to such individual or entity and/or to
divert any portion of that individual’s or entity’s business away from uniQure.

c.Non-competition: Employee agrees that during Employee’s employment and for a
period of twelve (12) months after the termination of employment (the
“Non-Competition Period”), except in the case where Employee is terminated by
uniQure without cause, Employee shall not directly or indirectly, perform
Prohibited Activities (whether as an employee, consultant, independent
contractor, member of a board of directors, or in any other capacity) to a
Competing Organization within the Geographic Area assigned to Employee in
Employee’s position(s) with uniQure, or where Employee provided services or had
a material presence or influence, during any time within the last two (2) years
of employment with uniQure. Notwithstanding the foregoing, nothing herein shall
prevent Employee from becoming employed by or otherwise rendering services to a
Competing Organization whose business is diversified, if the scope of Employee’s
services to such Competing Organization is limited to identifiable parts,
segments, entities or business units of such business that, are not engaged in
providing or producing Competing Services. Employee agrees that if Employee
seeks to become employed or otherwise renders services to such a Competing
Organization during the restricted period, prior to Employee’s employment or
rendering such services, (i) Employee shall provide uniQure with written
assurance from such Competing Organization and from Employee that Employee will
not render services directly or indirectly in connection with any Competing
Services, and (ii) Employee receives written approval of Employee’s intended
employment or rendering such services (such approval shall not be unreasonably
withheld and shall be provided by uniQure within ten (10) days from receipt of
the written assurances set forth in subsection (i)). uniQure may, in its sole
discretion, waive all or a portion of the Non-Competition Period. uniQure and
Employee mutually agree that the following consideration offered to Employee in
Employee’s employment agreement supports Employee’s promises, undertakings, and
obligations under this Section 5(c) regarding post-employment non-competition:
the equity grants associated with Employees Employment Agreement, bonus payments
and additional severance benefits, which consideration Employee acknowledges and
agree is adequate, fair, reasonable, and mutually agreed upon. The “Geographic
Area” assigned to Employee is worldwide.

d.Nothing contained herein shall preclude Employee from participating, directly
or indirectly, as a passive investor in the securities of any publicly-traded
corporation.

e.Disclosure of Agreement to Subsequent Employers: During the eighteen (18)
month period following Employee’s termination of employment from uniQure for any
reason, Employee agrees to disclose this Agreement to every subsequent employer
by which Employee may subsequently be employed or otherwise engaged in exchange
for compensation

f.Disclosure of Future Employment to uniQure. For a period of one (1) year after
the termination of employment with the Company for any reason, Employee shall
promptly notify the Company of any change of address, and of any subsequent
employment (stating the name and address of the employer and the title and
duties of the



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 5

Employee Initials         



--------------------------------------------------------------------------------

Confidential

position) or other business activity. In the event Employee fails to comply with
this paragraph the non-solicitations, non-acceptance and noncompete periods set
forth in paragraphs 5(a)-(c) shall be tolled, and shall commence with the date
of the entry of a preliminary injunction

g.Reasonableness of Temporal Scope: Employee agrees that the temporal
restrictions set forth in this Section are fair and are reasonably required for
the protection of uniQure’s legitimate business interests in light of Employee’s
substantial role as an employee of uniQure.

h.Reasonableness of Geographic Scope: Employee agrees that the geographic scope
on Employee’s obligations set forth in this Section is both appropriate and
reasonable.

i.Tolling of Post-Employment Obligations: If it is later determined by a court
of competent jurisdiction that injunctive relief is warranted to prevent
Employee from engaging in certain post-employment conduct, then the restrictive
periods shall be tolled for the lesser of the period of time that Employee is
determined by a court of competent jurisdiction to have had already been
engaging in the prohibited conduct prior to the injunction and the maximum
period allowed by law. The Parties intend that uniQure shall be entitled to full
restrictive periods of post-employment conduct that does not breach or threaten
to breach this Agreement.

6.Specific Performance. Employee acknowledges that a breach of this Agreement
will cause irreparable injury to uniQure, that uniQure's remedies at law will be
inadequate in case of any such breach or threatened breach, and that uniQure
will be entitled to preliminary injunctive relief, without bond, and other
injunctive relief in case of any such breach or threatened breach.

7.Waivers. The waiver by uniQure or Employee of any action, right or condition
in this Agreement, or of any breach of a provision of this Agreement, shall not
constitute a waiver of any other occurrences of the same event.

8.Survival, Binding Effect. This Agreement shall survive the termination of
Employee’s employment with uniQure regardless of the manner of such termination
and shall be binding upon Employee and Employee’s heirs, executors and
administrators.

9.Assignability by uniQure. This Agreement is assignable by uniQure and inures
to the benefit of uniQure, its subsidiaries, affiliated corporations, successors
and assignees. This Agreement, being personal, is not assignable by Employee.

10.Severability. The covenants of this Agreement are intended to be separable,
and the expressions used therein are intended to refer to divisible entities.
Accordingly, the invalidity of all or any part of any section of this Agreement
shall not render invalid the remainder of this Agreement or of such section. If,
in any judicial proceeding, any provision of this Agreement is found to be so
broad as to be unenforceable, it is hereby agreed that such provision shall be
interpreted to be only so broad as to be enforceable.

11.Notice of Immunity Rights. You shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of confidential
information or a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 6

Employee Initials         



--------------------------------------------------------------------------------

Confidential

solely for the purpose of reporting or investigating a suspected violation of
law. You shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of confidential information or a trade
secret that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the confidential information or trade secret to the attorney of the
individual and use the confidential/trade secret information in the court
proceeding, provided that the individual files any document containing the
confidential information or trade secret under seal and does not disclose the
confidential information or trade secret, except pursuant to court order.

12.Protected Rights. Nothing contained in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission ("Government Agencies"). You
further recognize that this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to uniQure. This Agreement does
not limit your right to receive an award for information provided to any
Government Agencies.

13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, but not the
Commonwealth’s laws concerning conflict of laws, and shall be deemed to have
been made in Massachusetts.

14.Consent To Exclusive Jurisdiction/Venue. The Parties hereby consent and
submit to the exclusive jurisdiction of the federal and state courts in the
Commonwealth of Massachusetts, and to exclusive venue in any Massachusetts
federal court and/or Massachusetts state court located in Suffolk County, for
any dispute arising from this Agreement.

15.Covenant Not To Sue Outside Of Massachusetts. Employee hereby agrees that
Employee will not commence, prosecute, or assist in any way another person or
entity to commence or prosecute, any legal action or other proceeding (including
but not limited to a declaratory judgment action) against uniQure concerning a
dispute arising from or relating to this Agreement in any forum or jurisdiction
other than the state and federal courts in the state of Massachusetts.

16.Right to Consult Legal Counsel. Employee acknowledges that Employee has been
advised of Employee’s right to consult with legal counsel prior to signing this
Agreement, and that Employee has had a full and adequate opportunity to do so.

17.Waiver of Right to Jury Trial and Punitive Damages. EACH PARTY WAIVES ANY
RIGHT TO SEEK A JURY TRIAL AND TO CLAIM FOR OR RECOVER ANY PUNITIVE DAMAGES IN
ANY PROCEEDING REGARDING ANY DISPUTE THAT MAY ARISE BETWEEN THEM.

18.Entire Agreement, Amendments. This Agreement constitutes the entire
understanding of the parties with respect to its subject matter, supersedes any
prior communication or understanding with respect thereto, and no modification
or waiver of any provision hereof shall be valid unless made in writing and
signed by all of the parties hereto.



General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 7

Employee Initials         



--------------------------------------------------------------------------------

Confidential

19.Return of uniQure Property and Confidential Information/Non-Deletion of Data.
Upon termination of Employee’s engagement by uniQure, or at any other time upon
the request of uniQure, Employee shall forthwith deliver to uniQure any and all
documents, devices, equipment, keys, security passes, credit cards, hardware,
data, databases, source code, object code, and data or computer programming code
stored on an optical or electronic medium, and any copies thereof, relating to
uniQure’s business and affairs, including all materials that are in the
possession of or under the control of Employee and that incorporate any
Confidential Information or any reference thereto. Employee agrees to refrain
from purging or deleting data from any uniQure-owned equipment, including email
systems, in connection with Employee’s termination. To the extent that Employee
possesses any data belonging to uniQure on any storage media owned by Employee
(for example, a home computer’s hard disk drive, portable data storage device,
etc.), Employee agrees that Employee will work cooperatively with uniQure to
return such data and ensure it is removed from Employee’s devices in a manner
that does not adversely impact any personal data. Employee agrees not to take
any steps to delete any uniQure data from any device without first obtaining
uniQure’s written approval. Employee agrees to cooperate with uniQure if uniQure
requests written or other positive confirmation of the return or destruction of
such data from any personal storage media.

20.EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION PROVIDED TO EMPLOYEE
AT THE COMMENCEMENT OF EMPLOYMENT BEYOND THE EMPLOYEES BASE SALARY (INCLUDING,
WITHOUT LIMITATION, ANY PROMISE OF STOCK OR OPTION GRANTS, SIGNING BONUS, OR
OTHER BONUS) CONSTITUTE SUFFICIENT CONSIDERATION FOR EMPLOYEE’S AGREEMENT TO
ABIDE BY THE TERMS OF THIS AGREEMENT.

21.This Agreement may be executed in multiple counterparts, each of which shall
be treated as an original. Facsimile signatures shall be valid and effective for
all purposes.





General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 8

Employee Initials         



--------------------------------------------------------------------------------

Confidential

EMPLOYEE







By:

/s/ Ricardo E. Dolmetsch Ph.D.



Name: Ricardo E. Dolmetsch Ph.D.







Date: August 5, 2020







uniQure, Inc.





By:

/s/ Matthew Kapusta



Name: Matthew Kapusta







Date: August 5, 2020







General Release of Claims





Confidentiality, Developments, and Restrictive Covenants Agreement

Page 9

Employee Initials         



--------------------------------------------------------------------------------

Confidential

EXHIBIT A



LIST OF EMPLOYEE DEVELOPMENTS

(if none, please write the word “none” and sign below)



None



    

Signature











/s/ Ricardo E. Dolmetsch Ph.D.





Ricardo E. Dolmetsch Ph.D.

Date: August 5, 2020









General Release of Claims





Confidentiality, Development, and Restrictive Covenants Agreement

Page 19

Employee Initials         



--------------------------------------------------------------------------------

Confidential

EXHIBIT B

GENERAL RELEASE OF CLAIMS

In exchange for the promises and benefits set forth in Section 19 of the
Employment Agreement between uniQure, Inc. and Ricardo E. Dolmetsch Ph.D. made
as of September 14, 2020, and to be provided to me following the Effective Date
of this General Release, I, Ricardo E. Dolmetsch, on behalf of myself, my heirs,
executors and assigns, hereby acknowledge, understand and agree as follows:

1.On behalf of myself and my family, heirs, executors, administrators, personal
representatives, agents, employees, assigns, legal representatives, accountants,
affiliates and for any partnerships, corporations, sole proprietorships, or
other entities owned or controlled by me, I fully release, acquit, and forever
discharge uniQure, Inc., its past, present and future officers, directors,
shareholders, agents, representatives, insurers, employees, attorneys,
subsidiaries, affiliated corporations, parents, and assigns (collectively, the
“Releasees”), from any and all charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys’
fees, or any other liability of any kind whatsoever, suspected or unsuspected,
known or unknown, which have or could have arisen out of my employment with or
services performed for Releasees and/or termination of my employment with or
termination of my services performed for Releasees (collectively, “Claims”),
including:

a.

Claims arising under Title VII of the Civil Rights Act of 1964 (as amended); the
Civil Rights Acts of 1866 and 1991; the Americans With Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Occupational Health and Safety Act; the Sarbanes-Oxley Act; the Massachusetts
Law Against Discrimination (M.G.L. c. 151B, et seq., and/or any other laws of
the Commonwealth of Massachusetts related to employment or the separation from
employment;

b.

Claims for age discrimination arising under the Age Discrimination in Employment
Act of 1967 (as amended) (“ADEA”) and the Older Workers Benefits Protection Act,
except ADEA claims that may arise after the execution of this General Release;

c.

Claims arising out of any other federal, state, local or municipal statute, law,
constitution, ordinance or regulation; and/or

d.

Any other employment related claim whatsoever, whether in contract, tort or any
other legal theory, arising out of or relating to my employment with the Company
and/or my separation of employment from the Releasees.

e.

Excluded from this General Release are any claims that cannot be released or
waived by law. This includes, but is not limited to, my right to file a charge
with or participate in an investigation conducted by certain government
agencies, such as the EEOC or NLRB. I acknowledge and agree, however, that I am
releasing and waiving my right to any monetary recovery should any government
agency pursue any claims on my behalf that arose prior to the effective date of
this General Release.

f.

I waive all rights to re-employment with the Releasees. If I do apply for
employment with the Releasees, the Releasees and I agree that the Releasees need
not employ me, and that if the

General Release of Claims





General Release of Claims

Page 1

Employee Initials         



--------------------------------------------------------------------------------

Confidential

Releasees declines to employ me for any reason, it shall not be liable to me for
any cause of action or damages whatsoever.

2.Release of Other Claims. I fully release, acquit, and forever discharge the
Releasees from any and all other charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys’
fees or any other liability of any kind whatsoever related to my employment, my
employment agreement, my termination or the business of uniQure of which I have
knowledge as of the time I sign this General Release.

3.I further acknowledge that I have received payment, salary and wages in full
for all services rendered in conjunction with my employment with uniQure, Inc.,
including payment for all wages, bonuses, and accrued, unused paid time off, and
that no other compensation is owed to me except as provided herein. I
specifically understand that this general release of claims includes, without
limitation, a release of claims for alleged wages due, overtime or other
compensation or payment including any claim for treble damages, attorneys’ fees
and costs pursuant to the Massachusetts Wage Act and State Overtime Law M.G.L.
c. 149, §§148, 150 et seq. and M.G.L. c. 151, §IA et seq. and I further
acknowledge that I are unaware of any facts that would support a claim against
the Released Parties for violation of the Fair Labor Standards Act or the
Massachusetts Wage Act.

4.Notwithstanding anything to the contrary herein, nothing in this General
Release shall be deemed to release any of the Releasees for: (i) any claim for
the payment of compensation due under the Employment Agreement; (ii) any claim
for any of the Accrued Benefits under the Employment Agreement; (iii) any claim
for any separation benefit under Section 19 of the Employment Agreement
including, without limitation, separation pay and accelerated vesting of stock
options (as applicable and as defined in the Employment Agreement); or (iv) any
rights to indemnification or coverage under a directors and officers liability
insurance policy.

5.Restrictive Covenants. I acknowledge and agree that all of my obligations
under the restrictive covenants in my Confidentiality, Developments, and
Restrictive Covenants Agreement remain in full force and effect and shall
survive the termination of my employment with the Releasees and the execution of
this General Release.

6.Consultation with Attorney. I am advised and encouraged to consult with an
attorney prior to executing this General Release. I acknowledge that if I have
executed this General Release without consulting an attorney, I have done so
knowingly and voluntarily.

7.Period for Review. I acknowledge that I have been given at least 21 days from
the date I first received this General Release (or at least 45 days from the
date I first received this General Release if my termination is part of a group
reduction in force) during which to consider signing it.

General Release of Claims





General Release of Claims

Page 2

Employee Initials         



--------------------------------------------------------------------------------

Confidential

8.Revocation of General Release. I acknowledge and agree that I have the right
to revoke my acceptance of this General Release if I notify the Releasees in
writing within 7 calendar days following the date I sign it. Any revocation, to
be effective, must be in writing, signed by me, and either: a) postmarked within
7 calendar days of the date I signed it and addressed to the then current
address of uniQure, Inc.’s headquarters (to the attention of the CEO); orb) hand
delivered within 7 days of execution of this General Release to the uniQure,
Inc.’s CEO. This General Release will become effective on the 8th day after I
sign it (the “Effective Date”); provided that I have not timely revoked it.

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THE GENERAL RELEASE IS A
LEGAL DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THIS GENERAL RELEASE. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL PROVISIONS OF THIS GENERAL RELEASE AND I AM VOLUNTARILY AND
KNOWINGLY SIGNING IT.

IN, WITNESS WHEREOF, I have duly executed this Agreement under seal as of the
________ day of _______[month],_________ [year].

Ricardo E. Dolmetsch Ph.D.

General Release of Claims





General Release of Claims

Page 3

Employee Initials         



--------------------------------------------------------------------------------